EXHIBIT 10.11.7

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT (“Amendment”) is made as of the 9th day of February, 2010,
by and between Amerigon Incorporated (herein called “Company”) and Comerica Bank
(herein called the “Bank”).

 

RECITALS:

 

A. Company and Bank entered into that certain Amended and Restated Credit
Agreement dated as of October 28, 2005, entered into by and between Company and
Bank, as amended by First Amendment to Credit Agreement dated as of February 6,
2008, as amended by Second Amendment to Credit Agreement dated as of April 29,
2008, as amended by Third Amendment to Credit Agreement dated as of October 7,
2008, as amended by Fourth Amendment to Credit Agreement dated as of August 6,
2009 and as amended by Fifth Amendment to Credit Agreement dated as of
September 3, 2009 (as further amended or otherwise modified from time to time,
the “Credit Agreement”), under which the Bank extended (or committed to extend)
credit to Company, as set forth therein.

 

B. Company has requested that Bank make certain amendments to the Credit
Agreement, and Bank is willing to do so, but only on the terms and conditions
set forth in this Amendment.

 

NOW, THEREFORE, Company and Bank agree:

 

1. Schedule 8.6 of the Credit Agreement is hereby amended and restated and
replaced by new Schedule 8.6 attached hereto as Attachment 2.

 

2. Bank hereby waives any Default or Event of Default resulting from the failure
of the Company to comply with Section 8.6 (Limitation on Investments) of the
Credit Agreement due to investments by the Company in excess of the amount
provided in Section 2 of Schedule 8.6 of the Credit Agreement for the fiscal
year ending December 31, 2009. The parties hereto agree that on the Amendment
Effective Date, the changes to Schedule 8.6 shall be given retroactive effect to
December 31, 2009.

 

3. This Amendment shall become effective (according to the terms hereof) on the
date (“Amendment Effective Date”) that the following conditions have been fully
satisfied by Company:

 

  a.   Bank shall have received counterpart originals of this Amendment, in each
case duly executed and delivered by Company in form satisfactory to Bank.

 

  b.   Bank shall have received counterpart originals of the Acknowledgment of
Guarantor in the form attached hereto as Attachment 1, duly executed and
delivered by the BSST LLC.

 

4. Company hereby represents and warrants that, after giving effect to the
amendments to the Credit Agreement contained herein, (a) execution and delivery
of this Amendment are within such party’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of their respective
articles of incorporation or bylaws, and except as have been previously obtained
do not require the consent or approval, material to the amendments contemplated
in this Amendment, of any governmental body, agency or authority, and this
Amendment and the Credit Agreement will constitute the valid and binding
obligations of such undersigned parties enforceable in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (whether
enforcement is sought in a proceeding in equity or at law), (b) the continuing
representations and warranties set forth in Sections 6.1 through 6.15 inclusive,
of the Credit Agreement are true and correct on and as of the date hereof, and
such representations and



--------------------------------------------------------------------------------

warranties are and shall remain continuing representations and warranties during
the entire life of the Credit Agreement, and (c) after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing.

 

5. Company and Bank each hereby ratify and confirm their respective obligations
under the Credit Agreement, as amended by this Amendment and agree that the
Credit Agreement hereby remains in full force and effect after giving effect to
the effectiveness of this Amendment and that, upon such effectiveness, all
references in such Loan Documents to the “Credit Agreement” shall be references
to the Credit Agreement as amended by this Amendment.

 

6. Except as specifically set forth above, this Amendment shall not be deemed to
amend or alter in any respect the terms and conditions of the Credit Agreement
or the Revolving Credit Note, or to constitute a waiver by Bank of any right or
remedy under or a consent to any transaction not meeting the terms and
conditions of the Credit Agreement, the Revolving Credit Note or any of the
other Loan Documents.

 

7. Unless otherwise defined to the contrary herein, all capitalized terms used
in this Amendment shall have the meaning set forth in the Credit Agreement.

 

8. This Amendment may be executed in counterpart.

 

9. This Amendment shall be construed in accordance with and governed by the laws
of the State of Michigan, without giving effect to principles of conflict of
laws.

 

2



--------------------------------------------------------------------------------

WITNESS the due execution hereof on the day and year first above written.

 

COMERICA BANK

By: 

 

/s/ Steven J. McCormack

  Steven J. McCormack

Its:

 

Vice President

 

AMERIGON INCORPORATED

By: 

 

/s/ Barry G. Steele

  Barry G. Steele

Its:

 

Chief Financial Officer



--------------------------------------------------------------------------------

ATTACHMENT 1

 

ACKNOWLEDGMENT OF GUARANTOR

 

BSST LLC hereby acknowledges that (a) it previously entered into a Guaranty
dated October 28, 2005 in favor of Bank with respect to the obligations of
Company and (b) Company and Bank have executed an Amendment dated as of date
hereof (the “Amendment”) to such Credit Agreement (the Credit Agreement as
amended thereby, the “Amended Credit Agreement”). BSST LLC hereby ratifies and
confirms its obligations under the Amended Credit Agreement and the Guaranty,
and agrees that the Guaranty remains in full force and effect after giving
effect to the effectiveness of the Amendment, that BSST LLC’s obligations
thereunder are not subject to any defense, offset or counterclaim and that, upon
such effectiveness, all references in such Amended Credit Agreement and the
Guaranty to the “Credit Agreement” shall be references to the Amended Credit
Agreement. Capitalized terms not otherwise defined herein will have the meanings
given in the Amended Credit Agreement. This acknowledgment shall be governed by
and construed in accordance with the laws of, and be enforceable in, the State
of Michigan.

 

BSST LLC

By: 

 

/s/ Sandra L. Grouf

Its:

 

Chief Financial Officer

Dated: February 9, 2010



--------------------------------------------------------------------------------

ATTACHMENT 2

 

SCHEDULE 8.6

 

INVESTMENTS

 

1. Investments by Company in BSST as of September 30, 2005 in the aggregate
amount of $3,479,677, consisting of loans in the amount of $1,479,677 and an
equity interest in the amount of $2,000,000.

 

2. Additional investments, including investments by Company in BSST LLC, in an
amount not exceeding $6,000,000 per fiscal year, commencing with the fiscal year
ending December 31, 2010. To the extent that the amount of investments permitted
for any fiscal year (without regard to any carry-over from a prior year pursuant
to this paragraph) is in excess of the actual amount of investments for such
period, the amount of permitted investments during the immediately succeeding
fiscal year only shall be increased by the amount of such excess.